TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2016



                                     NO. 03-16-00225-CV


                                  Lillian Myhand, Appellant

                                                v.

                       New Hampshire Insurance Company, Appellee




             APPEAL FROM 169TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on March 1, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.